Exhibit (10.3)
THE McGRAW-HILL COMPANIES, INC.
2002 Stock Incentive Plan
(Amended and restated as of January 28, 2009)

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
 
       
SECTION 1. Purpose; Definitions
    1  
 
       
SECTION 2. Administration
    6  
 
       
SECTION 3. Stock Subject to Plan
    8  
 
       
SECTION 4. Eligibility
    10  
 
       
SECTION 5. Stock Options
    11  
 
       
(a) Option Price
    11  
(b) Option Term
    11  
(c) Exercisability
    11  
(d) Method of Exercise
    12  
(e) Non-Transferability of Options
    13  
(f) Termination by Death
    13  
(g) Termination by Reason of Disability
    14  
(h) Termination by Reason of Retirement
    14  
(i) Termination by Reason of a Division Sale
    14  
(j) Cause
    15  
(k) Other Termination
    15  
 
       
SECTION 6. Stock Appreciation Rights
    15  
 
       
(a) In General
    15  
(b) Stock Appreciation Rights Granted Alone
    16  
(c) Stock Appreciation Rights Granted in Tandem with Stock Options
    16  
(d) Stock Appreciation Rights Granted in Tandem with Awards Other Than Stock
Options
    17  
(e) Stock Appreciation Rights Defined
    17  
 
       
SECTION 7. Stock Awards
    18  
 
       
(a) Stock Awards in General
    18  
(b) Performance Stock
    18  
(c) Restricted Stock
    18  
(d) Conditions of Stock Awards
    19  
(e) Restrictions and Conditions of Shares
    19  
 
       
SECTION 8. Other Stock-Based Awards
    21  
 
       
(a) Other Stock-Based Awards in General
    21  
(b) Terms and Conditions
    22  

 



--------------------------------------------------------------------------------



 



              Page  
 
       
SECTION 9. Qualifying Awards
    23  
(a) General
    23  
(b) Qualifying Stock Options and Stock Appreciation Rights
    23  
(c) Qualifying Awards other than Stock Options and Stock Appreciation Rights
    24  
 
       
SECTION 10. Change In Control Provisions
    25  
(a) Impact of Event
    26  
(b) Definition of “Change in Control”
    27  
(c) Change in Control Price
    29  
 
       
SECTION 11. Amendments and Termination
    30  
 
       
SECTION 12. Unfunded Status of Plan
    31  
 
       
SECTION 13. General Provisions
    31  
 
       
(a) Stock Subject to Awards
    31  
(b) Other Plans
    32  
(c) Continued Employment
    32  
(d) Taxes and Withholding
    32  
(e) Governing Law
    33  
(f) Computation of Benefits
    33  
(g) Division Sale
    33  
(h) Foreign Law
    33  
 
       
SECTION 14. Plan Effective Date and Duration
    34  

 



--------------------------------------------------------------------------------



 



THE McGRAW-HILL COMPANIES, INC.
2002 Stock Incentive Plan
          SECTION 1. Purpose; Definitions.
          The purpose of The McGraw-Hill Companies, Inc. 2002 Stock Incentive
Plan is to enable the Company to offer its employees long-term performance-based
stock incentives and other equity interests in McGraw-Hill, thereby attracting,
retaining and rewarding such employees, and strengthening the mutuality of
interests between employees and McGraw-Hill’s shareholders.
          For purposes of the Plan, the following terms shall be defined as set
forth below:
          (a) “Aggregate Limit” shall have the meaning set forth in
Section 3(a).
          (b) “Amended Plan” shall have the meaning set forth in Section 14.
          (c) “Amended Plan Effective Date” means the date of McGraw-Hill’s 2004
Annual Meeting of Shareholders.
          (d) “Award” means a Stock Option, Stock Appreciation Right, grant of
Performance Stock, Restricted Stock or Deferred Stock, Dividend Equivalent or
other Stock-Based Award or Qualifying Award.
          (e) “Award Documentation” shall have the meaning set forth in
Section 2(d).
          (f) “Board” means the Board of Directors of McGraw-Hill.
          (g) “Cause” shall mean, except as otherwise defined in an employee’s

 



--------------------------------------------------------------------------------



 



2

employment agreement or the Award Documentation in respect of an Award, the
employee’s misconduct in respect of the employee’s obligations to the Company or
other acts of misconduct by the employee occurring during the course of the
employee’s employment, which in either case results in or could reasonably be
expected to result in material damage to the property, business or reputation of
the Company; provided that in no event shall unsatisfactory job performance
alone be deemed to be “Cause”; and provided further that no termination of
employment that is carried out at the request of a person seeking to accomplish
a Change in Control or otherwise in anticipation of a Change in Control shall be
deemed to be for “Cause”.
          (h) “Change in Control” and “Change in Control Price” shall have
meanings set forth, respectively, in Sections 10(b) and (c).
          (i) “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor thereto.
          (j) “Commission” means the Securities and Exchange Commission or any
successor thereto.
          (k) “Committee” means the Compensation Committee of the Board. If at
any time no Committee shall be in office, then, subject to the applicable
listing requirements of the New York Stock Exchange, the functions of the
Committee specified in the Plan shall be exercised by the Board or by a
committee of Board members.
          (l) “Company” means McGraw-Hill and all domestic and foreign
corporations, partnerships and other legal entities of which at least 20% of the
voting securities or ownership interests in such corporations, partnerships or
other legal entities are owned directly



--------------------------------------------------------------------------------



 



3

or indirectly by McGraw-Hill.
          (m) “Deferred Stock” means a right to receive on a specified date
following the settlement date of an Award, at the election of the participant or
as required by the terms of such Award, an amount based on the value of the
number of shares of Stock (or cash or other property in consideration thereof)
due upon settlement of such Award (or portion thereof). Payments in respect of
Deferred Stock may be in cash, Stock or other property, or any combination
thereof.
          (n) “Disability” means, with respect to an Award, disability as
defined under the Company’s long-term disability plan applicable to the
recipient of such Award.
          (o) “Dividend Equivalent” means a right attached to an Award to
receive an amount based on the value of the regular cash dividend paid on an
equivalent number of shares of Stock. Dividend Equivalents may be subject to the
same vesting and other provisions of the underlying Award and may be paid in
cash, either currently or deferred, or shares of Stock or Deferred Stock.
          (p) “Division Sale” means the sale, transfer, or other disposition to
a third party not affiliated with the Company of substantially all of the assets
or all of the capital stock of a business unit of the Company, but excluding a
Change in Control.
          (q) “Early Retirement” means retirement from the Company on or after
attaining age 55, but before attaining age 65, after having completed at least
10 years of service with the Company and being eligible to receive Company
pension benefits.
          (r) “Exchange Act” means the Securities Exchange Act of 1934, as
amended



--------------------------------------------------------------------------------



 



4

from time to time, and any successor thereto.
          (s) “Fair Market Value” for purposes of this Plan, unless otherwise
required by any applicable provision of the Code or any regulations issued
thereunder, shall mean, as of any given date, the last price at which the Stock
is sold on the New York Stock Exchange on such date, or, if there is no such
sale on such date, the last price at which the Stock is sold on the New York
Stock Exchange prior to such date.
          (t) “Individual Limit” shall have the meaning set forth in
Section 3(f).
          (u) “McGraw-Hill” means The McGraw-Hill Companies, Inc., a corporation
organized under the laws of the State of New York, or any successor corporation.
          (v) “1993 Plan” means The McGraw-Hill Companies, Inc. 1993 Employee
Stock Incentive Plan.
          (w) “1993 Plan Award” means an award granted under the 1993 Plan.
          (x) “1993 Plan Stock Option” means a stock option granted under the
1993 Plan.
          (y) “Normal Retirement” means retirement from active employment with
the Company on or after age 65.
          (z) “Other Stock-Based Award” means an award under Section 8 that is
payable in cash or Stock and is valued in whole or in part by reference to, or
is otherwise based on, Stock.
          (aa) “Outstanding Common Stock” shall have the meaning set forth in



--------------------------------------------------------------------------------



 



5

Section 10(b)(i).
          (bb) “Outstanding Voting Securities” shall have the meaning set forth
in Section 10(b)(i).
          (cc) “Performance Stock” means an award of shares of Stock under
Section 7 whose vesting and forfeiture restrictions relate to the attainment of
performance goals and objectives.
          (dd) “Plan” means The McGraw-Hill Companies, Inc. 2002 Stock Incentive
Plan, as amended from time to time, including any rules, guidelines or
interpretations thereof adopted by the Committee.
          (ee) “Plan Effective Date” means April 24, 2002.
          (ff) “Qualifying Award” means an Award made in accordance with the
provisions of Section 9.
          (gg) “Restricted Stock” means an award of shares of Stock under
Section 7 whose vesting and forfeiture restrictions relate to the participant’s
continued service with the Company for a specified period of time.
          (hh) “Restriction Period” shall have the meaning set forth in
Section 7(e)(ii).
          (ii) “Retirement” means Normal or Early Retirement.
          (jj) “Stock” means the Common Stock, $1.00 par value per share, of
McGraw-Hill.



--------------------------------------------------------------------------------



 



6

          (kk) “Stock Award” means an award of Performance Stock or Restricted
Stock under Section 7.
          (ll) “Stock Appreciation Right” shall have the meaning set forth in
Section 6(e).
          (mm) “Stock Option” means any option to purchase shares of Stock
granted under Section 5.
          SECTION 2. Administration.
          (a) The Plan shall be administered by the Committee. The Committee
shall have full authority to grant Awards, pursuant to the terms of the Plan, to
officers and other employees eligible under Section 4.
          In particular, the Committee shall have the authority:
               (i) to select the officers and other employees of the Company to
whom Awards may from time to time be granted;
               (ii) to determine whether and to what extent the individual types
of Awards are to be granted to one or more eligible employees;
               (iii) to determine the number of shares to be covered by each
Award;
               (iv) to determine the terms and conditions, not inconsistent with
the terms of the Plan, of any Award (including, but not limited to, the share
price, any restriction or limitation, the granting of restoration options, the
granting of



--------------------------------------------------------------------------------



 



7

Dividend Equivalents, or any vesting acceleration or forfeiture waiver, based on
such factors as the Committee shall determine); and
               (v) to determine whether, to what extent and under what
circumstances an Award may be settled in cash.
          (b) Subject to Section 11 hereof, the Committee shall have the
authority to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall, from time to time, deem advisable; to
interpret the terms and provisions of the Plan and any Award (and any agreements
relating thereto); and to otherwise supervise the administration of the Plan.
All actions by the Committee hereunder shall be undertaken in the sole
discretion of the Committee and, absent manifest error, shall be final and
binding on all interested persons.
          (c) Subject to the applicable listing requirements of the New York
Stock Exchange, the Committee may, but need not, from time to time delegate some
or all of its authority under the Plan to one or more members of the Committee
or to one or more officers of the Company; provided, that the Committee may not
delegate its authority under Section 2(b) or its authority to make Qualifying
Awards or Awards to participants who are delegated authority hereunder or who
are subject to the reporting rules under Section 16(a) of the Exchange Act at
the time the Award is made. Any delegation hereunder shall be subject to the
restrictions and limits that the Committee specifies at the time of such
delegation or thereafter. Nothing in the Plan shall be construed as obligating
the Committee to delegate any authority to any person or persons hereunder. The
Committee may, at any time, rescind any delegation hereunder and any person or
persons who are delegated authority hereunder shall, at all times, serve in such
capacity at the pleasure of the Committee. Any action undertaken by any person
or persons in



--------------------------------------------------------------------------------



 



8

accordance with a delegation hereunder shall have the same force and effect as
if undertaken directly by the Committee, and any reference in the Plan to the
Committee shall, to the extent consistent with the terms and limitations of such
delegation, be deemed to include a reference to such person or persons.
          (d) In connection with the grant of an Award, the Committee shall
specify the form of award documentation (the “Award Documentation”) to set forth
the terms and conditions of the Award. Award Documentation may include, without
limitation, an agreement signed by the participant and the Company or a grant or
award notice signed only by the Company. Award Documentation may be in written,
electronic or other form approved by the Committee.
          SECTION 3. Stock Subject to Plan.
          (a) The total number of shares of Stock reserved and available for
grants of Awards under the Plan on or after the Amended Plan Effective Date (the
“Aggregate Limit”) shall equal the number of shares of Stock reserved and
available for grants of Awards under the Plan immediately prior to the Amended
Plan Effective Date, increased by eight million (8,000,000) shares of Stock.
Such shares may consist, in whole or in part, of authorized and unissued shares
or treasury shares.
          (b) Shares of Stock subject to an Award (other than a Stock Option,
Stock Appreciation Right or Dividend Equivalent), or shares of Stock paid in
settlement of a Dividend Equivalent, shall reduce the Aggregate Limit by one
share for each such share granted or paid on or after the Amended Plan Effective
Date. Shares of Stock subject to a Stock Option or Stock Appreciation Right
shall reduce the Aggregate Limit by one-third of a share for each such share
granted on or after the Amended Plan Effective Date. Notwithstanding the
foregoing, the



--------------------------------------------------------------------------------



 



9

increase in the Aggregate Limit under Section 3(a) by eight million (8,000,000)
shares of Stock shall not increase the total number of shares of Stock that may
be issued under the Plan by more than nineteen million (19,000,000) shares of
Stock.
          (c) Notwithstanding Section 3(b), the Aggregate Limit shall not be
reduced by:
               (i) shares of Stock subject to an Award payable only in cash or
property other than Stock, or other Award for which shareholder approval is not
required under the listing standards of the New York Stock Exchange, subject to
the applicable conditions therefore; or
               (ii) in the case of Awards granted in tandem with each other,
shares of Stock in excess of the number of shares of Stock issuable thereunder.
          (d) The Aggregate Limit shall be increased by the number of shares of
Stock in the case of an Award or 1993 Plan Award (other than a Stock Option,
Stock Appreciation Right or 1993 Plan Stock Option), or by one-third of the
number of shares of Stock in the case of a Stock Option, Stock Appreciation
Right or 1993 Plan Stock Option, that are:
               (i) forfeited, settled in cash or property other than Stock, or
otherwise not distributable under an Award or 1993 Plan Award;
               (ii) tendered or withheld to pay the exercise or purchase price
of an Award or 1993 Plan Award or to satisfy applicable wage or other required
tax withholding in connection with the exercise, vesting or payment of, or other
event related to, an Award or 1993 Plan Award; or



--------------------------------------------------------------------------------



 



10

               (iii) repurchased by the Company with the option proceeds
(determined under generally accepted accounting principles) in respect of the
exercise of a Stock Option or 1993 Plan Stock Option; provided, however, that
the Aggregate Limit shall not be increased under this Section 3(d)(iii) in
respect of any Stock Option or 1993 Stock Option by a number of shares of Stock
greater than (A) the amount of such proceeds divided by (B) the Fair Market
Value on the date of exercise.
          (e) In the event of any merger, reorganization, consolidation,
recapitalization, Stock dividend or other dividend other than the regular cash
dividend, Stock split, spin-off or other change in corporate structure affecting
the Stock, including any equity restructuring within the meaning of Statement of
Financial Accounting Standards No. 123 (revised 2004), Share-Based Payment, and
the applicable guidance and interpretations thereunder, or any successor
thereto, the aggregate number and the kind of shares reserved or available for
issuance under the Plan, the maximum number of shares issuable to any single
participant, the number, kind and, where applicable, option or exercise price of
shares subject to outstanding Awards, will be substituted or adjusted by the
Committee.
          (f) No eligible person may be granted under the Plan in any 60-month
period Stock Options or Stock Appreciation Rights which, in the aggregate, cover
more than four million (4,000,000) shares of Stock (the “Individual Limit”).
          SECTION 4. Eligibility.
          Officers and other employees of the Company (but excluding individuals
who serve only as a director on the Board) who are responsible for or contribute
to the management,



--------------------------------------------------------------------------------



 



11
growth or profitability of the business of the Company are eligible for Awards.
Eligibility under the Plan shall be determined by the Committee.
          SECTION 5. Stock Options.
          Stock Options may be granted alone or in tandem with other Awards
(including Stock Appreciation Rights), and may be granted in addition to, or in
substitution for, other types of Awards. Stock Options shall be subject to the
following terms and conditions and contain such additional terms and conditions,
including the grant of restoration options, not inconsistent with the terms of
the Plan, as the Committee shall determine:
          (a) Option Price. The option price per share of Stock subject to a
Stock Option shall be determined by the Committee at the time of grant but,
except in the case of Stock Options granted in substitution of awards granted by
a business or entity that is acquired by, or whose assets are acquired by, the
Company, shall be not less than 100% of the Fair Market Value of the Stock at
grant.
          (b) Option Term. The option term of each Stock Option shall be fixed
by the Committee; provided however, that no Stock Option shall be exercisable
more than ten years after the date of grant.
          (c) Exercisability.
     (i) Stock Options shall be exercisable at such time or times and subject to
such terms and conditions as shall be determined by the Committee at or after
grant; provided, however, that, except as otherwise provided herein, unless the
Committee otherwise determines at or after the time of grant, no Stock



--------------------------------------------------------------------------------



 



12

Option shall be exercisable prior to the first anniversary of the date of grant.
     (ii) Notwithstanding anything in this Section 5 to the contrary, if an
optionee dies during a post-termination exercise period under Section 5(g), (h),
(i) or (k), any unexercised Stock Option held by such optionee shall thereafter
be exercisable, to the extent to which it was exercisable at the time of death,
for a period of one year from the date of death.
            (d) Method of Exercise.
     (i) Subject to the applicable installment exercise and waiting period
provisions apply under Section 5(c), Stock Options may be exercised in whole or
in part at any time during the option term, by giving written notice of exercise
to the Company specifying the number of shares to be purchased. Subject to
Section 5(d)(iv), such notice shall be accompanied by payment in full of the
option price in such form as the Committee may accept.
     (ii) If and to the extent determined by the Committee at or after grant,
payment in full or in part may also be made by withholding shares of Stock
otherwise issuable in connection with the exercise of the Stock Option or in
shares of unrestricted Stock duly owned by the optionee (and for which the
optionee has good title free and clear of any liens and encumbrances) based, in
each such case, on the Fair Market Value of the Stock on the last trading date
preceding payment. Unless otherwise determined by the Committee at or after the
time of grant, such payment may be made by constructive delivery of such shares
of owned and unrestricted Stock pursuant to an attestation or other similar



--------------------------------------------------------------------------------



 



13

form as determined by the Committee.
     (iii) Subject to Section 5(d)(iv), no shares of Stock shall be distributed
until payment therefor, as provided herein, has been made and, if requested, the
optionee has given the representation described in Section 13(a). An optionee
shall not have rights to dividends or other rights of a shareholder with respect
to shares subject to the Stock Option prior to issuance or reissuance of such
shares.
     (iv) Stock Options may also be exercised pursuant to a cashless exercise
procedure approved by the Committee pursuant to which shares of Stock are sold
by a broker or other appropriate third party on the market with the proceeds of
such sale (or, if applicable, extension of credit pending such sale) remitted to
the Company to pay the exercise price of the Stock Option and the applicable
withholding taxes, and the balance of such proceeds (less commissions and other
expenses of such sale) paid to the optionee in cash or shares of Stock.
          (e) Non-Transferability of Options. Unless the Committee determines
otherwise at or after grant, no Stock Option shall be transferable by the
optionee otherwise than by will or by the laws of descent and distribution, and,
unless the Committee determines otherwise at or after grant, all Stock Options
shall be exercisable, during the optionee’s lifetime, only by the optionee.
          (f) Termination by Death. Unless the Committee otherwise determines at
or after the time of grant, if an optionee’s employment by the Company
terminates by reason of death, any Stock Option held by such optionee shall be
fully vested and may thereafter be



--------------------------------------------------------------------------------



 



14

exercised by the legal representative of the estate or by the legatee of the
optionee under the will of the optionee, notwithstanding anything to the
contrary in this Section 5, for a period of one year (or such other period as
the Committee may specify at or after grant) from the date of death.
          (g) Termination by Reason of Disability. Unless the Committee
otherwise determines at or after the time of grant, if an optionee’s employment
by the Company terminates by reason of Disability, any Stock Option held by such
optionee shall be fully vested and may thereafter be exercised by the optionee,
subject to Section 5(c)(ii), until the expiration of the option term.
          (h) Termination by Reason of Retirement. Unless the Committee
otherwise determines at or after the time of grant, if an optionee’s employment
by the Company terminates by reason of Normal Retirement, any Stock Option held
by such optionee shall be fully vested and may thereafter be exercised by the
optionee, subject to Section 5(c)(ii), until the expiration of the option term.
Unless the Committee otherwise determines at or after the time of grant, if an
optionee’s employment with the Company terminates by reason of Early Retirement,
any Stock Option held by such optionee may thereafter be exercised by the
optionee to the extent it was exercisable at the date of retirement, subject to
Section 5(c)(ii), until the expiration of the option term. If and only if the
Committee so approves at the time of Early Retirement, if an optionee’s
employment with the Company terminates by reason of Early Retirement, any Stock
Option held by the optionee shall be fully vested and may thereafter be
exercised by the optionee as provided above.
          (i) Termination by Reason of a Division Sale. Unless the Committee
otherwise determines at or after the time of grant, if an optionee’s employment
by the Company



--------------------------------------------------------------------------------



 



15

terminates by reason of a Division Sale, any Stock Option held by such optionee
shall be fully vested and may thereafter be exercised by the optionee, subject
to Section 5(c)(ii), for a period of six months from the date of such
termination of employment or until the expiration of the option term, whichever
period is the shorter; provided, however, that, if the optionee shall be, on the
date of the Division Sale, eligible for Normal Retirement or Early Retirement,
any unexercised Stock Option held by such optionee may thereafter be exercised
by the optionee, subject to Section 5(c)(ii), until the expiration of the option
term.
          (j) Cause. If an optionee’s employment with the Company is
involuntarily terminated by the Company for Cause, the Stock Option shall
thereupon terminate and shall not be exercisable thereafter.
          (k) Other Termination. Unless the Committee otherwise determines at or
after the time of grant, if an optionee’s employment terminates for any reason
other than death, Disability, Retirement, Division Sale or for Cause, any Stock
Option held by such optionee may thereafter be exercised by the optionee to the
extent it was exercisable at the date of termination, subject to
Section 5(c)(ii), for a period of six months from the date of such termination
of employment or until the expiration of the option term, whichever period is
the shorter.
          SECTION 6. Stock Appreciation Rights.
          (a) In General. Stock Appreciation Rights may be granted alone or in
tandem with other Awards (including Stock Options), and may be granted in
addition to, or in substitution for, other types of Awards. The form of payment
of Stock Appreciation Rights may be specified by the Committee at or after the
time of grant, or the Committee may specify at or after grant that a participant
may elect the form of payment at the time of the exercise.



--------------------------------------------------------------------------------



 



16

           (b) Stock Appreciation Rights Granted Alone. Stock Appreciation
Rights granted alone shall be subject, where applicable, to the terms and
conditions of Section 5 applicable to Stock Options and shall contain such
additional terms and conditions not inconsistent with the terms of the Plan, as
the Committee shall determine.
          (c) Stock Appreciation Rights Granted in Tandem with Stock Options.
Stock Appreciation Rights granted in tandem with Stock Options shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions not inconsistent with the terms of the Plan, as the Committee
shall determine:
          (i) Grant. Stock Appreciation Rights granted in tandem with Stock
Options may be granted at or after the time of grant of such Stock Options.
          (ii) Exercise.
          (A) Stock Appreciation Rights granted in tandem with Stock Options
shall be exercisable only at such time or times and to the extent that the Stock
Options are exercisable in accordance with Section 5 and this Section 6. The
Committee may grant in tandem with Stock Options conditional Stock Appreciation
Rights that become exercisable only in the event of a Change in Control, subject
to such terms and conditions as the Committee may specify at or after grant.
          (B) Stock Appreciation Rights granted in tandem with Stock Options may
be exercised by giving written notice of exercise to the Company specifying the
number of shares for which a Stock Appreciation Right is being exercised and
surrendering the applicable Stock Option (or



--------------------------------------------------------------------------------



 



17

portion thereof). Such Stock Option shall no longer be exercisable upon and to
the extent of the exercise of such Stock Appreciation Right.
          (C) Stock Appreciation Rights granted in tandem with Stock Options
shall terminate and no longer be exercisable upon and to the extent of the
termination or exercise of such Stock Options; provided that, unless the
Committee otherwise determines at or after the time of grant, a Stock
Appreciation Right granted with respect to less than the full number of shares
covered by a Stock Option shall only terminate to the extent that the number of
shares covered by an exercise or termination of the Stock Option exceeds the
number of shares not covered by the Stock Appreciation Right.
          (iii) Transferability. Stock Appreciation Rights granted in tandem
with Stock Options shall be transferable only when and to the extent such Stock
Options would be transferable under Section 5(e).
          (d) Stock Appreciation Rights Granted in Tandem with Awards Other Than
Stock Options. Stock Appreciation Rights granted in tandem with Awards other
than Stock Options shall be subject to such terms and conditions as the
Committee shall establish at or after the time of grant.
          (e) Stock Appreciation Rights Defined. As used in the Plan, the term
“Stock Appreciation Right” shall mean the right granted under this Section 6 to
receive from the Company, upon exercise of such right (or portion thereof), an
amount, which may be paid in cash or shares of Stock (or a combination of cash
and Stock), equal to (i) the Fair Market Value,



--------------------------------------------------------------------------------



 



18

as of the date of exercise, of the shares of Stock covered by such right (or
such portion thereof), less (ii) the aggregate exercise price of such right (or
such portion thereof).
          SECTION 7. Stock Awards.
          (a) Stock Awards in General. Stock Awards may be of two types:
(i) Performance Stock and (ii) Restricted Stock. The Committee shall have
authority to award to any participant Performance Stock, Restricted Stock or
both types of Stock Awards, and such Stock Awards may be granted alone or in
tandem with other Awards, and may be granted in addition to, or in substitution
for, other types of Awards. The Committee shall determine the eligible persons
to whom, and the time or times at which, grants of Stock Awards will be made,
the number of shares subject to Stock Awards, the price (if any) to be paid by
the recipient (subject to Section 7(d)), the time or times within which Stock
Awards may be subject to forfeiture, the performance goals and objectives and
performance periods applicable to, the vesting schedule and rights to
acceleration of, and all other terms and conditions of the Stock Awards. The
provisions of Stock Awards need not be the same with respect to each recipient,
and, with respect to individual recipients, need not be the same in subsequent
years.
          (b) Performance Stock. Performance Stock is an award of restricted
performance shares or other award of Stock whose vesting and forfeiture
restrictions are related to the attainment of one or more performance goals and
objectives (including the goals and objectives described in Section 9(c)(i)) and
such other terms and conditions as may be specified by the Committee at or after
the date of grant.
          (c) Restricted Stock. Restricted Stock is an award of Stock whose
vesting and forfeiture restrictions are related to the participant’s continued
service with the Company for a



--------------------------------------------------------------------------------



 



19

specified period of time and such other terms and conditions as may be specified
by the Committee at or after the date of grant.
          (d) Conditions of Stock Awards. Stock Awards shall be subject to the
following conditions:
     (i) The purchase price, if any, for shares of Stock subject to a Stock
Award shall be set by the Committee at the time of grant.
     (ii) A participant who is selected to receive a Stock Award may be
required, as a condition to receipt of such Stock Award, to execute and to
deliver to the Company the applicable Award Documentation, and to pay whatever
price (if any) is required under Section 7(d)(i).
     (iii) Unless the Committee determines otherwise, in respect of the shares
subject to a Stock Award, the Company shall provide for a book entry on behalf
of the participant. The book entry in respect of shares subject to a Stock Award
shall be subject to the same limitations contained in the Stock Award.
          (e) Restrictions and Conditions of Shares. The shares subject to a
Stock Award shall be subject to the following restrictions and conditions:
     (i) Unless the Committee determines otherwise at or after the time of
grant, such shares shall not vest prior to the first anniversary of the date of
grant. Except in the case of Restricted Stock subject to which the aggregate
number of shares does not exceed five percent of the Aggregate Limit, (A) the
shares subject to Restricted Stock shall not vest earlier than in pro rata



--------------------------------------------------------------------------------



 



20

installments over a period of three years and (B) notwithstanding anything in
Section 7(e)(v) to the contrary, the Committee shall not waive or accelerate
vesting and forfeiture restrictions for shares subject to Restricted Stock,
other than in connection with death, Disability, Retirement, termination of
employment, sale of the business unit or Change in Control.
     (ii) Subject to the provisions of this Plan and the Award Documentation,
during a period set by the Committee commencing with the date of grant (the
“Restriction Period”), the participant shall not be permitted to sell, transfer,
pledge or assign such shares. Within these limits, the Committee may provide for
the lapse of such restrictions in installments and may accelerate or waive such
restrictions in whole or in part, based on service, performance or such other
factors or criteria as the Committee may determine.
     (iii) Except as provided in Section 7(e)(ii) and the applicable Award
Documentation, the participant shall have, with respect to such shares, the
right to vote and to receive payment of any cash dividends in cash or in the
form of Dividend Equivalents or such other form as the Committee may determine
at or after grant. Such dividends or Dividend Equivalents may be reinvested in
additional Stock Awards subject to the same vesting and performance conditions
as the underlying Stock Awards, in the discretion of the Committee. Dividends or
Dividend Equivalents in property other than cash shall be subject to the same
vesting and forfeiture conditions as the underlying Stock Awards, unless the
Committee determines otherwise at or after grant.





--------------------------------------------------------------------------------



 



21

     (iv) Subject to the applicable provisions of the Award Documentation and
this Section 7, upon termination of a participant’s employment with the Company
for any reason during the Restriction Period, all such shares still subject to
restriction shall vest or be forfeited in accordance with the terms and
conditions established by the Committee at or after grant.
     (v) In the event of hardship or other special circumstances of a
participant whose employment with the Company is involuntarily terminated (other
than for Cause), the Committee may waive in whole or in part any or all
remaining restrictions with respect to any such shares of the participant.
     (vi) If and when the Restriction Period expires without a prior forfeiture
of any such shares, such remaining shares shall be delivered to the participant,
net of applicable withholding taxes.
          SECTION 8. Other Stock-Based Awards.
          (a) Other Stock-Based Awards in General. Other awards of Stock and
other awards that are payable in cash or Stock and are valued in whole or in
part by reference to, or are otherwise based in whole or in part on, Stock
(“Other Stock-Based Awards”), including, without limitation, Deferred Stock,
Dividend Equivalents, cash or Stock settled performance share units and
restricted share units, shares valued by reference to subsidiary performance,
and phantom stock and similar units, may be granted alone or in tandem with
other Awards, and may be granted in addition to, or in substitution for, other
types of Awards.
          Subject to the provisions of the Plan, the Committee shall have
authority to



--------------------------------------------------------------------------------



 



22

determine the persons to whom and the time or times at which Other Stock-Based
Awards shall be made, the number of shares of Stock to be awarded, the cash
payment to be made pursuant to, and all other conditions of, Other Stock-Based
Awards.
          The provisions of Other Stock-Based Awards need not be the same with
respect to each recipient.
          (b) Terms and Conditions. Other Stock-Based Awards shall be subject to
the following terms and conditions:
     (i) Subject to the provisions of this Plan and the applicable Award
Documentation, participants’ rights with respect to Other Stock-Based Awards,
including the shares subject to Other Stock-Based Awards, may not be sold,
assigned, transferred, pledged or otherwise encumbered prior to the date on
which the shares are distributed to the participant, or, if later, the date on
which any applicable restriction, performance or deferral period lapses.
     (ii) Unless the Committee otherwise determines at the time of award,
subject to the provisions of this Plan and the applicable Award Documentation,
recipients of Other Stock-Based Award shall be entitled to receive, currently or
on a deferred basis, dividends or Dividend Equivalents with respect to the
number of shares or deemed number of shares covered by Other Stock-Based Awards.
     (iii) Other Stock-Based Awards and any cash payments or Stock covered by
Other Stock-Based Awards shall vest or be forfeited to the



--------------------------------------------------------------------------------



 



23

extent so provided in the applicable Award Documentation, as determined by the
Committee.
     (iv) In the event of the participant’s Retirement, Disability or death, or
in cases of special circumstances, the Committee may waive in whole or in part
any or all of the limitations imposed hereunder (if any) with respect to any or
all Other Stock-Based Awards.
     (v) Each Other Stock-Based Award shall be confirmed by, and subject to the
terms of, the applicable Award Documentation.
     (vi) Stock distributed on a bonus basis under this Section 8 may be awarded
for no cash consideration.
          SECTION 9. Qualifying Awards.
          (a) General. The Committee may grant an Award to any participant with
the intent that such Award qualifies as “performance-based compensation” for
“covered employees” under Section 162(m) of the Code (a “Qualifying Award”). The
provisions of this Section 9, as well as all other applicable provisions of the
Plan not inconsistent with this Section 9, shall apply to all Qualifying Awards.
Qualifying Awards shall be of the type set forth in paragraph (b) or (c) below.
In connection with Qualifying Awards, the functions of the Committee shall be
exercised by a committee of the Board comprised solely of two or more “outside
directors” within the meaning of Section 162(m) of the Code.
          (b) Qualifying Stock Options and Stock Appreciation Rights. Qualifying
Awards may be in the form of Stock Options and Stock Appreciation Rights granted
by the



--------------------------------------------------------------------------------



 



24

Committee and subject to the Individual Limit.
          (c) Qualifying Awards other than Stock Options and Stock Appreciation
Rights.
     (i) Qualifying Awards (other than Stock Options and Stock Appreciation
Rights) may be in the form of Stock Awards and Other Stock-Based Awards whose
payment is conditioned upon the achievement of the performance objectives
described in this paragraph. Amounts earned under such Qualifying Awards shall
be based upon the attainment of the performance goals established by the
Committee for a performance cycle in accordance with the provisions of Section
162(m) of the Code and the applicable regulations thereunder related to
performance-based compensation. More than one performance goal may apply to a
given performance cycle and payments may be made for a given performance cycle
based upon the attainment of the performance objectives for any of the
performance goals applicable to that cycle. The duration of a performance cycle
shall be determined by the Committee, and the Committee shall be authorized to
permit overlapping or consecutive performance cycles. The performance goals and
the performance objectives applicable to a performance cycle shall be
established by the Committee in accordance with the timing requirements set
forth in Section 162(m) of the Code and the applicable regulations thereunder.
The performance goals that may be selected by the Committee for a performance
cycle include any of the following: diluted earnings per share, net income,
operating margin, operating income and net operating income, pretax profit,
revenue growth, return on sales, return on equity, return on assets, return on
investment, stock price growth, total return to shareholders, EBITDA, economic



--------------------------------------------------------------------------------



 



25

profit and cash flow, each of which may be established on a corporate-wide basis
or established with respect to one or more operating units, divisions, acquired
businesses, minority investments, partnerships or joint ventures, and may be
measured on an absolute basis or relative to selected peer companies or a market
index. The Committee shall have the discretion, by participant and by Qualifying
Award, to reduce some or all of the amount that would otherwise be payable under
the Qualifying Award.
     (ii) For any performance cycle with a duration of thirty-six months, no
participant may receive Qualifying Awards under this Section 9(c) covering more
than 600,000 shares of Stock or which provide for the payment for such
performance cycle of more than 600,000 shares of Stock (or cash amounts based on
the value of more than 600,000 shares of Stock). For a performance cycle that is
longer or shorter than thirty-six months, the maximum limits set forth in the
previous sentence shall be adjusted by multiplying such limit by a fraction, the
numerator of which is the number of months in the performance cycle and the
denominator of which is thirty-six. Except as otherwise provided in Section 10,
no amounts shall be paid in respect of a Qualifying Award granted under this
Section 9(c) unless, prior to the date of such payment, the Committee certifies,
in a manner intended to meet the requirements of Section 162(m) of the Code and
the applicable regulations thereunder related to performance-based compensation,
that the criteria for payment of Qualifying Awards related to that cycle have
been achieved.
          SECTION 10. Change In Control Provisions.



--------------------------------------------------------------------------------



 



26

          (a) Impact of Event. Unless the Committee otherwise determines at the
time of grant, in the event of a Change in Control, the following acceleration
and valuation provisions shall apply notwithstanding any other provision of the
Plan:
     (i) Any Stock Appreciation Rights and any Stock Options (including
Qualifying Awards) not previously exercisable and vested shall become fully
exercisable and vested and shall remain exercisable for the remainder of their
original terms, notwithstanding any subsequent termination of the applicable
participant’s employment for any reason.
     (ii) The restrictions and deferral limitations applicable to any Stock
Awards and Other Stock-Based Awards (including Qualifying Awards), in each case
to the extent not already vested under the Plan, shall lapse and such Awards
shall be deemed fully vested, notwithstanding any subsequent termination of the
applicable participant’s employment for any reason.
     (iii) All outstanding Awards (including Qualifying Awards) shall either
(A) be cashed out by the Company on the basis of the Change in Control Price as
of the date such Change in Control is determined to have occurred or (B) be
converted into awards based upon publicly traded common stock of the corporation
that acquires McGraw-Hill, with which McGraw-Hill merges, or which otherwise
results from the Change in Control, with appropriate adjustments pursuant to
Section 3(e) to preserve the value of the Awards. The Committee shall determine
which of the foregoing clauses (A) and (B) shall apply; provided, however, that
the Committee shall be obligated to make such



--------------------------------------------------------------------------------



 



27

determination not later than three business days prior to a Change in Control;
provided further that if no such determination is made by the Committee in
accordance with the preceding clause, then the provisions of
Section 10(a)(iii)(A) herein shall apply. In the event that the provisions of
Section 10(a)(iii)(B) herein shall apply following a determination by the
Committee, then all no-trading policies and other internal corporate approvals
required with respect to the exercise or sale of Awards (including Qualifying
Awards) and/or the underlying shares of Stock shall be waived.
          (b) Definition of “Change in Control”. For purposes of this Plan, the
term “Change in Control” shall mean the first to occur of any of the following
events:
     (i) An acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (1) the then outstanding shares of Stock (the
“Outstanding Common Stock”) or (2) the combined voting power of the then
outstanding voting securities of McGraw-Hill entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however,
the following: (1) any acquisition directly from McGraw-Hill, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from McGraw-Hill;
(2) any acquisition by McGraw-Hill; (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by McGraw-Hill or any entity
controlled by McGraw-Hill; or (4) any acquisition pursuant to a transaction
which complies



--------------------------------------------------------------------------------



 



28

with clauses (A), (B) and (C) of subsection (iii) of this Section 10(b); or
     (ii) A change in the composition of the Board such that the individuals
who, as of the Plan Effective Date, constitute the Board (such Board shall be
hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, for purposes of
this Section 10(b), that any individual who becomes a member of the Board
subsequent to the Plan Effective Date, whose election, or nomination for
election by McGraw-Hill’s shareholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; but provided further that any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board shall not be so considered as a
member of the Incumbent Board; or
     (iii) Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of McGraw-Hill
(“Corporate Transaction”); excluding, however, such a Corporate Transaction
pursuant to which all of the following conditions are met: (A) all or
substantially all of the individuals and entities who are the beneficial owners,
respectively, of the Outstanding Common Stock and Outstanding Voting Securities
immediately



--------------------------------------------------------------------------------



 



29

prior to such Corporate Transaction will beneficially own, directly or
indirectly, more than 50% of, respectively, the outstanding shares of common
stock, and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Corporate Transaction (including, without
limitation, a corporation which as a result of such transaction owns McGraw-Hill
or all or substantially all of McGraw-Hill’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Common Stock and Outstanding Voting Securities, as the case may be, (B) no
Person (other than McGraw-Hill, any employee benefit plan (or related trust) of
McGraw-Hill or such corporation resulting from such Corporate Transaction) will
beneficially own, directly or indirectly, 20% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding voting
securities of such corporation entitled to vote generally in the election of
directors except to the extent that such ownership existed prior to the
Corporate Transaction, and (C) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction; or
     (iv) The approval by the shareholders of McGraw-Hill of a complete
liquidation or dissolution of McGraw-Hill.
(c) Change in Control Price. For purposes of this Section 10, “Change in



--------------------------------------------------------------------------------



 



30

Control Price” means the highest price per share paid in any transaction
reported on the Consolidated Transaction Reporting System, or paid or offered in
the transaction or transactions that result in the Change in Control or any
other bona fide transaction related to a Change in Control or possible change in
control of McGraw-Hill at any time during the sixty-day period ending on the
date of the Change in Control, as determined by the Committee.
     SECTION 11. Amendments and Termination.
     The Board may amend, alter, discontinue or terminate the Plan, but no
amendment, alteration, discontinuation or termination shall be made which would
impair the rights of an optionee or participant under an Award theretofore
granted, without the optionee’s or participant’s consent. In addition, the Board
shall have the right to amend, modify or remove the provisions of the Plan which
are included to permit the Plan to comply with the “performance-based” exception
to Section 162(m) of the Code if Section 162(m) of the Code is subsequently
amended, deleted or rescinded.
     The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively; but no such amendment or other action by the
Committee shall impair the rights of any holder without the holder’s consent or,
subject to Section 3(e), reduce the option price per share of Stock subject to a
Stock Option or Stock Appreciation Right without prior shareholder approval.
     Unless otherwise expressly provided in the applicable Award Documentation,
the Plan and the Awards are not intended to provide for the deferral of
compensation within the meaning of Section 409A(d)(1) of the Code, and they
shall be interpreted and construed in accordance with such intent.
Notwithstanding the foregoing and anything to



--------------------------------------------------------------------------------



 



 31
the contrary in the Plan or any Award, if any provision of the Plan or any Award
would cause the requirements of Section 409A of the Code to be violated, or
otherwise cause any participant to recognize income under Section 409A of the
Code, then such provision may be modified by the Committee or the Board in any
reasonable manner that the Committee or the Board, as applicable, deems
appropriate; provided that the Committee or the Board, as applicable, shall
preserve the intent of such provision to the extent reasonably practicable
without violating the requirements of Section 409A of the Code.
          Subject to the above provisions, the Board shall have broad authority
to amend the Plan to take into account changes in applicable securities and tax
laws and accounting rules, as well as other developments.
          SECTION 12. Unfunded Status of Plan. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a participant or optionee by the
Company, nothing contained herein shall give any such participant or optionee
any rights that are greater than those of a general creditor of the Company.
          SECTION 13. General Provisions.
     (a) Stock Subject to Awards. The Committee may require each person
purchasing shares of Stock pursuant to an Award to represent to and agree with
the Company in writing that the optionee or participant is acquiring the shares
without a view to distribution thereof. Stock delivered under the Plan shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations, and other requirements of the
Commission, any stock exchange upon which the Stock is then listed, any



--------------------------------------------------------------------------------



 



32

applicable federal or state securities law, and any applicable corporate law.
          (b) Other Plans. Nothing contained in this Plan shall prevent the
Board from adopting other or additional compensation or equity plans or
arrangements, subject to shareholder approval if such approval is required; and
such arrangements may be either generally applicable or applicable only in
specific cases.
          (c) Continued Employment. The adoption of the Plan shall not confer
upon any employee of the Company any right to continued employment with the
Company, as the case may be, nor shall it interfere in any way with the right of
the Company to terminate the employment of any of its employees at any time.
          (d) Taxes and Withholding. No later than the date as of which an
amount first becomes includible in the gross income of the participant for
income tax purposes with respect to any Award (including dividends or Dividend
Equivalents on any non-vested Stock Award or Other Stock-Based Award), the
participant shall pay to the Company, or make arrangements satisfactory to the
Committee regarding the payment of, any federal, FICA, state, or local taxes of
any kind required by law to be withheld or paid with respect to such amount. The
obligations of the Company under the Plan shall be conditional on such payment
or arrangements and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
participant. Unless the Committee otherwise determines, at or before the time of
payment, tax withholding or payment obligations up to the participant’s minimum
required withholding rate shall be settled with Stock that is part of the Award
that gives rise to the withholding requirement. If and to the extent determined
by the Committee, a participant may elect to satisfy any additional tax
withholding or payment



--------------------------------------------------------------------------------



 



33

obligation up to the participant’s maximum marginal tax rate by delivery of
unrestricted stock duly owned by the participant (and for which the participant
has good title free and clear of any liens and encumbrances).
          (e) Governing Law. The Plan and all Awards and actions taken
thereunder shall be governed by and construed in accordance with the laws of the
State of New York.
          (f) Computation of Benefits. Any payment under this Plan shall not be
deemed compensation for purposes of computing benefits under any retirement plan
of the Company and shall not affect any benefits under any other benefit plan
now or subsequently in effect under which the availability or amount of benefits
is related to the level of compensation.
          (g) Division Sale. Unless the Committee otherwise determines at or
after the time of grant, and except as otherwise provided herein, if any
participant’s employment by the Company terminates by reason of a Division Sale,
such Division Sale shall be treated as an involuntary termination of employment
of such participant hereunder and under the terms of any Award.
          (h) Foreign Law. The Committee may grant Awards to eligible employees
who are foreign nationals, who are located outside the United States, or who are
otherwise subject to or cause the Company to be subject to legal or regulatory
provisions of countries or jurisdictions outside the United States, on such
terms and conditions different from those specified in the Plan as may, in the
judgment of the Committee, be necessary or desirable to foster and promote
achievement of the purposes of the Plan and, in furtherance of such purposes,
the Committee may make such modifications, amendments, procedures, subplans and
the like as may be necessary or advisable to comply with such legal or
regulatory provisions.



--------------------------------------------------------------------------------



 



34

          SECTION 14. Plan Effective Date and Duration. The Plan initially
became effective as of the Plan Effective Date, and, the Plan, as amended and
restated hereby (the “Amended Plan”), shall become effective, upon shareholder
approval of the Amended Plan, on the Amended Plan Effective Date. If the
shareholders of McGraw-Hill fail to approve the Amended Plan on the Amended Plan
Effective Date, then the Plan as in effect prior thereto shall continue in
effect thereafter. The Plan, in such form as shall be effective as of the
Amended Plan Effective Date, shall continue in effect for a period of ten years
thereafter, unless earlier terminated by the Board pursuant to Section 11.
January 28, 2009

